


Exhibit 10.36

 


MASTER REIMBURSEMENT

AGREEMENT — FORM 3/CEP

 

--------------------------------------------------------------------------------


 

Insurance Letters of Credit — Master Agreement

 

Form 3/CEP

 

AGREEMENT DATED 6 NOVEMBER 2009

 

BETWEEN:

 

(1)           ARCH REINSURANCE LTD. (“the Company”) whose offices are at Wessex
House, 3rd Floor, 45 Reid Street, Hamilton HM 12, Bermuda;

 

AND

 

(2)           CITIBANK EUROPE PLC (“CEP”) whose offices and registered address
are at 1 North Wall Quay, I.F.S.C., Dublin 1, Ireland.

 


PREAMBLE


 

Subject to the Company’s satisfaction of the terms and conditions contained in
this Agreement, CEP agrees to establish letters of credit or similar or
equivalent acceptable instruments (each a “Credit” and collectively the
“Credits”) on behalf of the Company in favour of beneficiaries located in the
United States of America or elsewhere (the “Beneficiary” or “Beneficiaries” as
relevant). In furtherance of this Agreement, the parties have entered into (i) a
Pledge Agreement, dated as of the date hereof (the “Pledge Agreement”) between
the Company and CEP and (ii) an Account Control Agreement, dated as of the date
hereof (the “Account Control Agreement”) among the Company, CEP and a securities
intermediary.  From time to time, the parties may enter into additional security
arrangements.

 

1.      AGREEMENT

 

It is agreed between us in relation to each Credit that:-

 

1.1        In order to establish a Credit, the Company is required to submit an
application form to CEP (“the Application Form”).  The Application Form must
(a) be in such form as CEP is willing to accept for this purpose; Application
Forms may, subject to CEP’s agreement, be received via any electronic
system(s) or transmission arrangement(s); (b) be completed by or on behalf of
the Company in accordance with the terms of the Company’s banking mandate(s) or
other authorities lodged with CEP or in accordance with arrangement(s) made with
CEP from time to time; and (c) indicate therein the name of the Beneficiary and
the amount and term of the Credit required.  Upon receipt of an Application
Form that satisfies the above criteria, CEP shall establish on behalf of the
Company an irrevocable clean sight Credit (or such other form of Credit as may
be required by the Application Form relating thereto) available, in whole or in
part, by the Beneficiary’s sight draft (the Company hereby agreeing that CEP may
accept as a valid “sight draft” any written or electronic demand or other
request for payment under the Credit, even if such demand or other request is
not in the form of a negotiable instrument) on CEP or otherwise as may be
required by the terms of the Credit; provided, however, that:

 

2

--------------------------------------------------------------------------------


 

(i)         the opening of any Credit hereunder shall, in every instance, be at
CEP’s option and nothing herein shall be construed as obliging CEP to open any
Credit; and

 

(ii)        prior to the establishment of any Credit or in order to maintain a
Credit the Company undertakes as follows:

 

(a)     forthwith at CEP’s request to deposit (a “Deposit”) of Collateral (as
such term is defined in the Pledge Agreement) pursuant to the terms of the
Pledge Agreement at an Approved Bank selected by the Company.  “Approved Bank”
for the purposes of this Clause 1.1(ii)(a) shall mean one or more of the
following:- (i) Citibank, N.A. at their branch at Citigroup Centre, Canada
Square, Canary Wharf, London E14 5LB; (ii) a bank approved by CEP and the
Company, such approval not to be unreasonably withheld; provided that the
securities intermediary party to the Account Control Agreement is hereby
approved; or, (iii) such other Citigroup branch or approved bank as CEP may
designate and notify to the Company, and in the case of an approved bank,
approved by the Company, such approval not to be unreasonably withheld; and

 

(b)    should a Deposit have been requested and is made in an account not
covered by the Account Control Agreement, to execute security arrangements
reasonably satisfactory to CEP and the Company in relation to the accounts
opened pursuant to Clause 1.1 (ii) (a) above.

 

1.2       Without prejudice to the generality of Clause 1.1 (i), the opening of
any Credit hereunder shall be dependent upon CEP being satisfied, in its
absolute discretion, that the collateral requirements of the Pledge Agreement
have been met and that the documentation required to be executed under Clause
1.1 (ii) (b), if any, has been validly executed;

 

1.3        The Company undertakes to reimburse CEP, within two (2) Business Days
of  demand by CEP, the amount of any and all drawings  (including, for the
avoidance of doubt, drawings presented electronically) under each Credit;

 

1.4        The Company undertakes to indemnify CEP, on demand, for and against
all actions, proceedings, losses, damages, charges, costs, expenses, claims and
demands which CEP may incur, pay or sustain in connection with each Credit
and/or this Agreement, howsoever arising (unless resulting from CEP’s own gross
negligence or willful misconduct);

 

1.5        The Company undertakes to pay CEP, on demand, such fees and/or
commissions of such amount(s) and/or at such rate(s) as shall be separately
agreed;

 

1.6        The Company hereby irrevocably authorises CEP to make any payments
and comply with any demands which may be claimed from or made upon CEP in
connection with any Credit without any reference to, or further authority from,
the Company but subject to confirmation that any documents required to be
delivered under such Credit have been delivered and that they appear to
substantially comply on their face with the requirements of such Credit.  The
Company hereby agrees that it shall not be incumbent upon CEP to enquire or take
notice of whether or not any such payments or demands claimed from or made upon
CEP in connection with each Credit are properly made (subject to the preceding
sentence) or whether any dispute exists between the Company and the Beneficiary
thereof.  The Company further agrees that any payment CEP makes in accordance
with the terms and conditions of each Credit shall be binding upon the Company
and shall be accepted by the Company as conclusive evidence that CEP was liable
to make such payment or comply with such demand.

 

2.      REPRESENTATIONS AND WARRANTIES

 

2.1        The Company represents and warrants to CEP and undertakes that:-

 

(i)         it has and will at all times have the necessary power to enable it
to enter into and perform the obligations expressed to be assumed by it under
this Agreement;

 

3

--------------------------------------------------------------------------------


 

(ii)        the Agreement constitutes its legal, valid, binding and enforceable
obligation effective in accordance with its terms, subject to general principles
of equity and to bankruptcy, insolvency and similar laws affecting the
enforcement of creditors’ rights generally; and

 

(iii)       all necessary authorisations to enable or entitle it to enter into
this Agreement have been obtained and are in full force and effect and will
remain in such force and effect at all times during the subsistence of this
Agreement.

 

2.2        CEP represents warrants and undertakes to the Company that each
Credit, upon issuance, will constitute a legal, valid and binding obligation of
the issuer thereof enforceable in accordance with its terms, subject to general
principles of equity and to bankruptcy, insolvency and similar laws affecting
the enforcement of creditors’ rights generally.

 

2.3        The Company represents and warrants to CEP that:-

 

(i)         it is not unable to pay its debts as they fall due;

 

(ii)        it has not been deemed or declared to be unable to pay its debts
under any applicable law;

 

(iii)       it has not suspended making payments on any of its debts;

 

(iv)       it has not, by reason of actual or anticipated financial
difficulties, commenced negotiations with any of its creditors with a view to
rescheduling any of its indebtedness;

 

(v)        the value of its assets is not less than its liabilities (taking into
account contingent and prospective liabilities);

 

(vi)       no moratorium has been declared in respect of any of its
indebtedness; and

 

(vii)      no analogous or similar event or concept to those set out in this
Clause 2.2 has occurred or is the case under the laws of any jurisdiction.

 

3.      EXTENSION/TERMINATION

 

3.1        (a)            Any Credit established hereunder may, if requested by
the Company on the relevant Application Form and subject to CEP’s consent, bear
a clause to the effect that it will automatically be extended for successive
periods of one year (or such other period as may be stated in the relevant
Application Form) UNLESS the Beneficiary has received from the bank or
institution issuing the Credit (the “Issuing Bank”) by registered mail (or other
appropriate receipted delivery) notification of intention not to renew such
Credit at least 30 days (or such other period as may be stated in the relevant
Application Form) prior to the end of the original term or, as the case may be,
of a period of extension (the “Notice Period”).

 

(b)     The Issuing Bank shall be under no obligation to the Company to send the
Beneficiary such notification (and without such notification to the Beneficiary
the Credit will be automatically extended as provided above) UNLESS the Company
shall have sent notification to CEP by registered mail (or other means
acceptable to CEP) of its election not to renew such Credit at least 30 days
prior to the commencement of the Notice Period.

 

(c)     CEP reserves the right, at its sole option and discretion, to give or
procure the giving at any time to the Beneficiary of notification of intention
not to renew any Credit.  If CEP exercises such said right, it will give the
Company notice in writing thereof as soon as is reasonably possible but not
later than notification to the Beneficiary.

 

(d)     The Company may elect to terminate any Credit prior to the scheduled
expiration date thereof by causing the return of such Credit to the issuer
thereof for cancellation with the Beneficiary’s consent.  Upon such return, at
the Company’s request, such Credit shall be cancelled and shall no longer be
deemed outstanding for any purpose including for

 

4

--------------------------------------------------------------------------------


 

purposes of determining compliance with the collateral requirements under the
Pledge Agreement or calculating fees payable to CEP.

 

4.      UCP/ISP

 

CEP may, at its sole option, arrange for the issuance of any Credit as being
subject to either (i) the Uniform Customs and Practice for Documentary Credits
(1993 Revision) ICC Publication No. 500 (“the UCP”) or (ii) the International
Chamber of Commerce Publication No. 590 - the International Standby Practices
1998 (the “ISP”), (or any subsequent version of either); provided however that
CEP may agree such modifications thereof as may be required by any regulatory or
other authority having jurisdiction as to the acceptability of the Credit in
question.

 

5.      [Intentionally Omitted.]

 

6.      CREDIT CHOICE OF LAW

 

If, at the Company’s request, a Credit expressly chooses a state or country law
other than New York, U.S.A. or English law, or is silent with respect to the
UCP, the ISP or a governing law, CEP shall not be liable for any payment, cost,
expense or loss resulting from any action or inaction it takes provided such
action or inaction is justified under UCP, ISP, New York law, English law or the
law governing the Credit.

 

7.      BRANCHES/CORRESPONDENT BANKS

 

7.1        The Company acknowledges that CEP may carry out any of its
obligations or exercise any of its rights under this Agreement through any of
its offices or branches, wheresoever situated.

 

7.2        The Company further understands that CEP reserves the right to issue
any Credit through any third party correspondent of its choice that is
acceptable to the Company (such acceptance not to be unreasonably withheld)
and/or to have any Credit confirmed by Citibank, N.A.  In such circumstances,
CEP will be required to guarantee reimbursement to such correspondent and/or
Citibank, N.A. of any payments which such correspondent and/or Citibank, N.A.
may make under the Credit in question and such guarantee (howsoever described)
shall be treated mutatis mutandis as a Credit for the purpose of this Agreement.

 

8.      INCREASES ETC/REINSTATEMENTS

 

The provisions of the foregoing Clauses shall be equally applicable to any
increase, extension, renewal, partial renewal, modification or amendment of, or
substitute instrument for, any Credit to which they apply.  If for any reason
any amount paid under any Credit is repaid, in whole or in part, by the
Beneficiary thereof, CEP may, in its sole discretion, treat (or procure the
treatment of) such repayment as a reinstatement of an amount (equal to such
repayment) under such Credit.  The value date CEP applies to any such
reinstatement shall not be earlier than the date of such repayment.   CEP shall
not be liable for losses of any nature which the Company may suffer or incur
and/or which may arise from any inadvertent or erroneous drawing under a Credit;
provided that CEP has confirmed that any documents required to be delivered
under such Credit have been delivered and that they appear to substantially
comply on their face with the requirements of such Credit.

 

9.      NOTICES

 

9.1        Any notice or demand to be served on the Company by CEP hereunder may
be served:

 

(a)     on any of the Company’s officers personally;

 

(b)     by letter addressed to the Company or to any of its officers and left at
the Company’s registered office or at any one of its principal places of
business;

 

5

--------------------------------------------------------------------------------


 

(c)     by posting the same by letter addressed in any such manner as aforesaid
to such registered office or principal place of business; or

 

(d)     by facsimile addressed in any such manner as aforesaid to any then
published facsimile number of the Company.

 

9.2        Unless otherwise stated, any notice or demand to be served on CEP by
the Company hereunder must be served either at CEP’s address as stated above (or
such other address as CEP may notify us of from time to time) or by facsimile to
such number as CEP may notify the Company of from time to time.

 

9.3        Any notice or demand:-

 

(a)     sent by post to any address in the Republic of Ireland or the United
Kingdom shall be deemed to have been served on the Company at 10am. (London
time) on the first Business Day after the date of posting (in the case of an
address in the Republic of Ireland) and on the second Business Day after posting
(in the case of an address in the United Kingdom) or, in the case of an address
outside the Republic of Ireland or the United Kingdom (or a notice or demand to
CEP), shall be deemed to have been served on the relevant party at 10am. (London
time) on the third Business Day after and exclusive of the date of posting; or

 

(b)     sent by facsimile shall be deemed to have been served on the relevant
party when dispatched.

 

9.4        In proving service by post it shall be sufficient to show that the
letter containing the notice or demand was properly addressed and posted and
such proof of service shall be effective notwithstanding that the letter was in
fact not delivered or was returned undelivered.

 

9.5        In this Agreement, “Business Day” shall be construed as a reference
to a day (other than a Saturday or a Sunday) on which banks are generally open
in London.

 

10.    ASSIGNMENT/NOVATION

 

10.1      CEP may (a) assign or otherwise dispose of the whole or any part of
its rights and/or benefits under this Agreement or (b) (subject to Clauses 10.2
to 10.5) novate its rights and obligations under this Agreement.  CEP will give
notice to the Company at least 10 Business Days prior to such assignment,
disposition or novation.  The words “CEP” and “CEP’s” wherever used in Clauses
10.2 to 10.5 shall be deemed to include CEP’s assignees and novatees and other
successors, whether immediate or derivative, who shall be entitled to enforce
and proceed upon this Agreement in the same manner as if named herein. CEP shall
be entitled to impart any information concerning the Company to any such
assignee, novatee or other successor or any participant or proposed assignee,
novatee, successor or participant.

 

10.2      The person who is for the time being liable to perform CEP’s
obligations under this Agreement (a “Transferring Bank”) shall be entitled to
novate at any time, upon service of a notice on the Company in the form attached
as Schedule One to this Agreement (a “Novation Notice”), any or all of its
rights and obligations under, and the benefit of, this Agreement to any
Permitted Transferee.  With effect from the date on which a Novation Notice is
executed by the Transferring Bank and the Permitted Transferee and served on the
Company (the “Novation Date”), the provisions of Clause 10.3 shall have effect
(but not otherwise).

 

10.3     With effect from (and subject to the occurrence of) the Novation Date:

 

10.3.1  the Permitted Transferee shall be bound by the terms of this Agreement
(as novated) in every way as if the Permitted Transferee was and had been a
party hereto in place of the Transferring Bank and the Permitted Transferee
shall undertake and perform and discharge all of CEP’s obligations and
liabilities under this Agreement (as novated) whether the same fell or fall to
be performed or arose or arise on, before or after the Novation Date;

 

6

--------------------------------------------------------------------------------


 

10.3.2  the Company shall release and discharge the Transferring Bank from
further performance of its obligations arising in favour of the Company on and
after the Novation Date under this Agreement and all claims and demands
whatsoever in respect thereof against the Transferring Bank, and the Company
shall accept the liability of the Permitted Transferee in respect of such
obligations in place of the liability of the Transferring Bank;

 

10.3.3  the Transferring Bank shall release and discharge the Company from
further performance of its obligations arising in favour of the Transferring
Bank on and after the Novation Date under this Agreement and all claims and
demands whatsoever in respect thereof by the Transferring Bank; and

 

10.3.4  the Company shall be bound by the terms of this Agreement (as novated)
in every way, and it shall undertake and perform and discharge in favour of the
Permitted Transferee each of its obligations whether the same fell or fall to be
performed or arose or arise on, before or after the Novation Date and expressed
to be owed to CEP.

 

10.4      Without prejudice to the automatic novation of the Transferring Bank’s
rights and obligations pursuant to Clause 10.3, the Company undertakes to sign
and return promptly each acknowledgement of the Novation Notice from time to
time delivered to it promptly following receipt of the same from the
Transferring Bank.

 

10.5   For the purposes of this Clause 10 a “Permitted Transferee” shall mean
any holding company, subsidiary or affiliate of Citigroup Inc.

 

11.    SET-OFF

 

11.1      The Company hereby irrevocably authorises CEP to debit and credit, on
the Company’s behalf, any account or accounts which are held in the Company’s
name with Citibank, N.A.

 

11.2      The Company hereby agrees that Citibank N.A. shall be entitled to rely
on and action any credit or debit made by CEP in accordance with Clause 11.1.

 

12.    GOVERNING LAW/JURISDICTION

 

This Agreement shall be governed by English law and, for CEP’s benefit, the
Company hereby irrevocably submits to the jurisdiction of the English Courts in
respect of any dispute which may arise from or in connection with this
Agreement. The terms of this Agreement may not be waived, modified or amended
unless such waiver, modification or amendment is in writing and signed by the
parties hereto nor may the Company assign any of its rights hereunder without
CEP’s prior written consent.

 

13.    MISCELLANEOUS PROVISIONS

 

13.1      Subject to this Clause and to Clause 11.2 a person who is not a party
to this Agreement has no rights under the Contracts (Rights of Third Parties)
Act 1999 (the “Third Parties Act”) to enforce any terms of this Agreement.

 

13.2      Citibank, N.A. may enforce the terms of Clause 11.2 subject to, and in
accordance with, this Clause 13.2 and Clause 12 and the provisions of the Third
Parties Act.

 

13.3      The parties to this Agreement do not require the consent of Citibank,
N.A. to rescind or vary this Agreement at any time.

 

13.4      If Citibank, N.A. brings proceedings to enforce the terms of Clause
11.2, the Company shall only have available to it by way of defence, set-off or
counterclaim a matter that would have been available by way of defence, set-off
or counterclaim if Citibank, N.A. had been party to this Agreement.

 

7

--------------------------------------------------------------------------------


 

13.5      Citibank, N.A. may not take proceedings to enforce Clause 11.2 unless
and until it gives notice in writing to the Company in any manner as is
permitted by Clause 9, agreeing irrevocably to the provisions of Clause 12.

 

13.6      This Agreement may be executed in any number of counterparts, each of
which shall be an original and all of which, when taken together, shall
constitute one agreement.  Delivery of an executed counterpart of a signature
page of this letter by facsimile transmission or scanned electronic transmission
shall be effective as delivery of a manually executed counterpart of this
agreement.

 

8

--------------------------------------------------------------------------------


 

EXECUTED THIS DAY ABOVE WRITTEN BY:

 

 

 

 

ARCH REINSURANCE LTD.

 

 

 

 

 

/s/ Nicolas Papadopoulo

 

Nicolas Papadopoulo

 

 

 

 

 

Dated 6 November 2009

 

 

 

 

 

AND

 

 

 

 

 

 

 

CITIGROUP EUROPE PLC

 

 

 

/s/ Peadar MacCanna

 

(Signature(s))

 

 

 

 

 

Dated 6 November 2009

 

 

9

--------------------------------------------------------------------------------


 

SCHEDULE ONE

 

Form of Novation Notice for Clause 10

 

To:                [                      ]

 

Date:

 

Dear Sirs

 

Insurance Letters of Credit — Master Agreement (Form 3/CEP) dated [        ] and
made between Citibank Europe plc and [                        ] (the
“Agreement”)

 

We refer to Clause 10 of the Agreement.  We hereby notify you that we wish to
exercise our option to novate under Clause 10 thereof so that with effect from
today’s date the rights, liabilities and obligations of [name of Transferring
Bank] shall be novated to [name of Permitted Transferee] in the manner set out
in Clause 10 thereof.

 

The relevant address for the purposes of Clauses 3.1 and 9 is as follows:

 

[insert new address]

 

Yours faithfully

 

 

 

 

 

 

 

for and on behalf of

 

[TRANSFERRING BANK]

 

 

 

 

 

 

 

for and on behalf of

 

[PERMITTED TRANSFEREE]

 

 

 

[NAME OF COUNTERPARTY]:

 

 

(1)           acknowledges receipt of the Novation Notice;

 

(2)           accepts the novation; and

 

(3)           agrees that with effect from the date of the Novation Notice the
rights, liabilities and obligations of [                   ] are novated to
[                    ] in the manner set out in Clause 10 of the Agreement.

 

 

 

for and on behalf of

 

[NAME OF COUNTERPARTY]

 

 

10

--------------------------------------------------------------------------------
